7 F.3d 227
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Willie Lee COUNCIL, Defendant-Appellant.
No. 92-5562.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 18, 1993.Decided:  September 28, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  William L. Osteen, Sr., District Judge.  (CR-89-155-D)
Urs Roland Gsteiger, Wilson & Iseman, Winston-Salem, North Carolina, for Appellant.
Robert H. Edmunds, Jr., United States Attorney, Richard S. Glaser, Jr., Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before WIDENER, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Willie Lee Council pled guilty to possession of firearms by a convicted felon, in violation of 18 U.S.C.A. § 922(g) (West Supp. 1992).  He now appeals.  His attorney has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious issues for appeal.  Council was advised of his right to file a separate brief;  however, he has filed nothing in support of his appeal.  We affirm.


2
A review of the plea proceeding reflects full compliance with Fed.  R. Crim.  P. 11.  Similarly, our review of the sentence reflects that Wright's sentence was imposed in accord with the plea agreement and was not objected to by any party, either in the district court or on appeal.


3
In accordance with the requirements of Anders, supra, we have examined the entire record in this case and find no meritorious issues for appeal.  Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A (West 1985 & Supp. 1992)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and argument would not aid the decisional process.

AFFIRMED